Citation Nr: 1722609	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  11-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel

INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective November 25, 2008.  

In December 2011, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  In a February 2017 correspondence, the Veteran was notified that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran was given the opportunity to appear at another Board hearing.  The Veteran did not reply to the letter, and therefore, it is deemed that he does not desire another Board hearing.

In June 2013, the case was remanded for additional development.  The development has been completed and the case has been returned to the Board for further appellate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, neither the record nor the Veteran raised the issue.  In fact, during the VA examinations, the Veteran reports his hearing loss impacts his occupation, implying he is able to work.  Accordingly, a TDIU claim is not before the Board.  Id.


FINDING OF FACT

A bilateral hearing loss disability has been no worse than Level III hearing loss in one ear and a Level IV hearing loss in the other ear.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claim was last adjudicated in October 2013.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, VA treatment records, a hearing transcript and lay statements have been associated with the record. 

In April 2009 and September 2013, VA afforded the Veteran adequate examinations with respect to the severity of his bilateral hearing loss disability.  The Board finds these examinations to be adequate to address the current severity of such disability.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and performed appropriate clinical testing.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In compliance with the June 2013 Board remand, the AOJ afforded the Veteran the September 2013 VA examination, for which the examiner noted a review of the Veteran's claims file.  The AOJ obtained updated VA treatment records and it asked the Veteran to provide authorizations for private treatment records, in particular the hearing evaluation reported to have been performed at Sears.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Moreover, in the December 2011 Board hearing, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions by the Veterans Law Judge supplement VA's compliance with the VCAA. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Evaluation of Bilateral Hearing Loss

The Veteran seeks an initial evaluation in excess of 10 percent for his service-connected hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa, in exceptional cases.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

An April 2009 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
35
40
40
45
40
74
LEFT
30
35
35
35
34
82

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  

The April 2009 VA examiner noted that the Veteran's primary concerns were speech understanding and tinnitus. Situations of greatest difficulty were hearing his spouse and the television in noise.   The effects on occupational functioning and daily activities were reported as embarrassment when he answers questions incorrectly.  

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the left ear.

Where hearing loss is at Level III in one ear and Level IV in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

A September 2013 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg.
%
RIGHT
35
45
35
45
40
76
LEFT
30
35
35
35
34
76

The September 2013 VA examiner noted that the Veteran reported difficulty hearing when he is not face to face with the speaker, difficulty hearing his wife and children, hearing in background noise and hearing the television.  The Veteran reported frustration and embarrassment when he misinterprets what is said.

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the left ear.

Where hearing loss is at Level III in one ear and Level III in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Veteran indicated that his hearing has worsened since the April 2009 VA examination.  Board Hearing Tr. at 5-6; see also VA Form 9 received from the Veteran April 28, 2011; DAV Appeal Pre-Certification Review dated November 16, 2011.  The Veteran further testified that a doctor at Sears performed a hearing test and told him that his right ear was completely deaf.  Board Hearing Tr. at 6.  In addition, an August 2010 VA audiology treatment consultation, which included a hearing test, the diagnosis was mild to moderate sensorineural hearing loss left ear.  In comparison, the April 2009 VA audiological examination noted within normal limits to mild sensorineural hearing loss left ear.  The August 2010 VA treatment record showed speech recognition results of 80 percent and 88 percent.  A June 2011 VA treatment record notes a perforated right ear drum.

Based on the foregoing evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  In that regard, the objective evidence of the VA examinations does not establish an evaluation in excess of 10 percent is warranted.  In fact, the objective tests show an improvement in the level of hearing, rather than a worsening, as the Veteran claimed.  Although the Veteran reports that he had his hearing tested at Sears and was told he was completely deaf in his right ear, the Veteran did not supply medical records in support of this.  Further, he did not return a release form that the AOJ sent to him in August 2013 to allow VA to attempt to obtain the record from Sears.  Accordingly, the Board is left with the Veteran's report, which the Board finds to have significantly less probative value than the objective evidence of the VA examinations, which include audiometric testing to specifically measure the Veteran's hearing loss in both ears.  Thus, the preponderance of the evidence is against a higher evaluation, and there is no doubt to be resolved.

All the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations or the television, difficulty hearing in the presence of noise, needing to regularly ask others to repeat themselves, and responding incorrectly to misheard speech, which causes difficulties functioning in social and occupational environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


